IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

RONNIE DICKSON PLAINTIFF
Vv. No. 3:21-cv-59-DPM

ENTERGY ARKANSAS, LLC and
ENTERGY OPERATIONS, INC. DEFENDANTS

ORDER

1. Ronnie Dickson worked for Entergy Arkansas, LLC. He says
the power company fired him because he’s disabled and because he’s
white. In his pre-answer amended complaint, he brings many claims.
The Entergy defendants move to dismiss, saying Dickson has failed to
plead any solid federal claim. The Court accepts the well-pleaded facts
as true. Trone Health Services, Inc. v. Express Scripts Holdings Co., 974 F.3d
845, 850 (8th Cir. 2020).

In response to the motion, Dickson concedes various points. He
agrees that Entergy Operations, Inc. should be dismissed. That means
his conspiracy claim fails because there’s no pleaded agreement
between at least two co-conspirators. Dodson v. Allstate Insurance Co.,
345 Ark. 430, 445, 47 S.W.3d 866, 876 (2001). Dickson also
acknowledges that Entergy didn’t make a fraudulent request for

payment from the government, which eliminates his claim under the
False Claims Act. 31 U.S.C. § 3729(a). Finally, Dickson agrees that
Entergy is not a state actor. His constitutional claims therefore fail.

2. Dickson’s federal and state disability discrimination claims are
not adequately pleaded. The amended complaint doesn’t plausibly
allege an actual or perceived disability —a threshold requirement for a
discrimination claim under the ADA. Brunko v. Mercy Hospital, 260 F.3d
939, 941 (8th Cir. 2001). Dickson says he suffered a work-related injury
to his left arm, and his doctor told him to avoid lifting anything over
five pounds. Doc. 2 at J§ 20, 23, & 42. But the amended complaint fails
to allege that Dickson's left-arm injury substantially limited one or
more of his major life activities. 42 U.S.C. § 12102(2)(A). A general
lifting restriction isn’t a disability under the ADA. Brunko, 260 F.3d at
941. Dickson makes the conclusory allegation that the power company
“viewed him as having a disability.” Doc. 2 at §| 32. There are no
particulars alleged, however, that suggest Entergy regarded Dickson's
injury as substantially limiting. 42 U.S.C. § 12102(3).

3. Dickson’s federal and state race discrimination claims are also
missing key ingredients. He says Entergy discriminated against him
(a white man) by firing him for using racially insensitive language on
the job. Doc. 2 at §§ 25-30. But Dickson doesn’t allege that he was
treated less favorably than any similarly situated non-white employee.

Lake v. Yellow Transportation Inc., 596 F.3d 871, 874 (8th Cir. 2010).
4. Dickson’s retaliation claims are not adequately pleaded. The
amended complaint doesn’t plausibly allege that he engaged in
statutorily protected conduct and then suffered an adverse
employment action that was causally linked to the protected conduct —
threshold requirements for a retaliation claim under Title VII. Bakhtiari
v. Lutz, 507 F.3d 1132, 1137 (8th Cir. 2007); Putman v. Unity Health
Systems, 348 F.3d 732, 737 (8th Cir. 2003). Dickson says he was fired for
requesting medical treatment, taking medical leave, and filing an
unidentified grievance with his union. Doc. 2 at § 44. None of these
activities is protected under Title VII. Hunt v. Nebraska Public Power
District, 282 F.3d 1021, 1028 (8th Cir. 2002).

eo

Motion to dismiss, Doc. 3, granted with leave to amend. Unless
Dickson can plead a plausible federal claim, the Court will decline to
exercise supplemental jurisdiction over the state law slander claim.
28 U.S.C. § 1367(c). Any amended complaint due by 6 August 2021.
The Court will withhold judgment in the meantime.

So Ordered.

DOrarvebl tf.
D.P. Marshall Jr.
United States District Judge

ja fob 202)

3-
